Citation Nr: 0739123	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  94-21 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Bret A. Campbell, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active military service from September 1942 
to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's application to reopen a 
claim of service connection for bilateral hearing loss.  The 
claim had previously been denied by the Board in a December 
1990 decision, which was affirmed by the U.S. Court of 
Appeals for Veterans Claims (Court) in October 1992.

In November 2001, the veteran testified at a Travel Board 
hearing before the undersigned Member of the Board, at the 
RO.  A transcript is of record.

In an August 2002 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss.  The veteran then appealed the Board's August 2002 
decision to the Court.  In September 2003, the VA General 
Counsel and the veteran's attorney filed a Joint Motion 
asking the Court to vacate the Board's decision. Principally, 
the parties agreed to remand this matter to the Board for 
further consideration in light of new law, i.e., the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  Later in September 2003, the Court issued an Order 
granting the Joint Motion, vacating the Board's August 2002 
decision, and remanding the case to the Board.

In July 2006, the Board issued a decision which found that 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss; after reopening the claim, the Board remanded 
the issue of entitlement to service connection for bilateral 
hearing loss for further development.  

The Board notes that the veteran has been in receipt of VA 
compensation based upon a total (100 percent) disability 
rating due to his already service-connected disabilities 
(TDIU) since a March rating decision by the RO awarded that 
rating, effective from October 1998.


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's bilateral 
hearing loss is due to any incident or event in active 
service, and bilateral hearing loss is not shown to have been 
manifested either in service or within one year after 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.  § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In October 2006, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The October 2006 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the October 2006 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Received in 
October 2006 from the veteran was his "VCAA Notice 
Response" form, in which he indicated that he had not other 
informa tion or evidence to substantiate his claim, and 
requested that his claim be decided as soon as possible.  
Subsequently, an April 2007 SSOC and a July 2007 SSOC 
provided him with yet an additional 60 days to submit more 
evidence.  In that regard, the Board notes that in July 2007, 
the veteran submitted a form indicating he wished to waive 
the 60-day waiting period. 

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
record reflects that the veteran was notified of the Dingess 
precedent by letter dated in March 2006. 


II.  Factual Background

The veteran's service medical records (SMRs) show that, at 
his service separation examination in August 1946, watch 
testing was 40/40 bilaterally, coin click testing was 20/20 
bilaterally, and whispered voice and spoken voice testing 
were 15/15 bilaterally.  There was no evidence of any disease 
or defect of either ear.  The records were negative for 
complaints, findings, or a diagnosis of hearing loss or other 
ear problems.

The veteran's naval discharge paper shows that he was a 
storekeeper, second class, upon discharge in August 1946.  He 
received no medals or awards evidencing combat service.

A September 1947 VA examination report indicatedsthat the 
veteran's hearing was normal to 15 feet bilaterally, and that 
the auditory canals were normal, with no discharge.

A private medical statement of Dr. H., dated in May 1967, 
indicates that the veteran had been under the doctor's care 
for 10 years, and that he had a hearing disability which had 
been present since 1943 and had progressed to the point that 
he required hearing aids.  It was noted that the veteran had 
been examined by Dr. C., who felt that this was a nerve 
conduction deafness bilaterally.  It as noted that his 
hearing loss without a hearing aid was 100 percent, and that 
it was over 75 percent with a hearing aid.

Lay statements from the veteran's college classmates were 
submitted for the record in June 1967, attesting as to his 
difficulty hearing while at school.

Also received in June 1967 was a private audiological 
evaluation dated in February 1967, showing significant 
hearing loss in the right ear.

In August 1967, Dr. H. submitted a second medical statement, 
reporting that he had initially treated the veteran in 
October 1956, but did not have the original medical records.  
He indicated that at that time the veteran's chief complaint 
was indigestion of 4 hours' duration.  

In a November 1967, Dr. C. indicated that he had examined 
that veteran in October 1946, while he was in college, and 
found that he had a hearing deficiency at that time.  
Additional evidence was requested from Dr. C. and, in a 
statement dated in August 1968, he indicated that his 
original medical records were no longer available.

In September 1968, a lay statement from a service comrade, 
attesting that the veteran had demonstrable hearing loss 
during service, was submitted.

The veteran presented testimony at a hearing held at the RO 
in January 1969, at which time he testified that his ears 
were never examined in 1947.  He indicated that during 
service he served aboard a Navy cruiser, the USS 
Indianapolis, in the South Pacific, at which time he was 
stationed on an 8-inch gun turret. He asserted that he had 
experienced ear bleeding and was treated at sick bay, at 
which time he had his ears swabbed out and returned to his 
station.

In February 1969, the veteran presented testimony at a 
hearing held before a panel of Members of the Board.

In August 1987, the veteran submitted a July 1987 statement 
of an individual who stated he had been the Captain of the 
USS Ensenore during the veteran's duty on board.  The Captain 
recalled that the veteran was testing a machine gun, 
following which he experienced deafness.  The Captain 
reported that he ordered the veteran to sick bay and reported 
that he came back partially treated, although his hearing was 
not quite the same.  The captain attested that the veteran 
lost his hearing, at least temporarily, during the gun 
testing.

Submitted for the record thereafter was a March 1988 lay 
statement from one of the veteran's professors in college, 
attesting to the veteran's hearing problems as demonstrated 
in class in 1946.  The veteran also presented testimony at an 
RO hearing held in March 1988.

VA medical records submitted in December 1989 include an 
August 1987 entry indicating that the veteran had complete 
hearing loss in the left ear, and partial hearing loss in the 
right ear.

In March 1990, the veteran submitted the lay statement of his 
former supervisor, who attested that the veteran had 
demonstrated hearing loss in 1950 or 1951.

In March 1994, the veteran submitted an October 1993 medical 
statement from Dr. R.  In his statement, Dr. R. noted that 
the veteran had a history of exposure to artillery on board 
ship in World War II, to include a situation in which an 
explosion caused him temporary decreased hearing, with 
gradual improvement.  The doctor noted that, since that time, 
the veteran had experienced residual hearing loss. The doctor 
opined that it was "quite conceivable" that hearing loss 
developed during the explosion and exposure to artillery in 
service which could have caused some beginning hearing loss.

In May 1998, the veteran submitted an August 1983 medical 
statement from Dr. V.  Dr. V. noted that he had known the 
veteran, professionally for about 5 years, and stated that 
the veteran had bilateral hearing loss, described as severe 
to profound, and had worn hearing aids for virtually all of 
his adult life.

VA medical records received in July 1999 include a June 1990 
record which indicates that the veteran had a history of 
progressive hearing impairment of the left ear, dating back 
to 1962, preceding stapes surgery.  Audiometric evaluation 
revealed, for practical purposes, total bilateral hearing 
loss.  In February 1998, the veteran underwent an 
audiological evaluation at which time it was noted that he 
had undergone a cochlear implant of the left ear in 1989.  An 
impression of profound deafness was made.

In November 2001, the veteran testified at a hearing held 
before the undersigned Veterans Law  Judge.  He testified 
that the first time he had noticed his hearing loss was in 
October 1946.  He believed his hearing loss had its onset in 
service, during which time he was exposed to the noise of 
explosives and guns, which at one point caused bleeding from 
the ears.  The veteran testified that he did not receive 
treatment immediately after service for his hearing loss, but 
indicated that slight hearing loss was noted during an 
examination conducted when he entered college.

In January 2003, the veteran indicated that he had 
erroneously testified as to the date he purchased his first 
hearing aid.  He indicated that he first purchased a hearing 
aid in the summer of 1949, after he graduated from college in 
May 1949, and was wearing one when he was employed beginning 
in December 1949.

In conjunction with the preparation of the veteran's case 
before the Court, the following additional evidence was 
received in April 2004:  (a) photographs taken in 1945 in 
Palermo, Italy, showing a twin-motor forklift, similar to one 
the veteran reportedly operated in service with the Navy for 
a 15-month period - he stated that bilateral hearing loss was 
caused by exposure to excessive noise while operating a 
forklift for long periods of time without hearing protection; 
(b) an April 2004 record of a VA audiologist indicating that 
the veteran wore a cochlear implant in his left ear, without 
which an audiometric evaluation indicated no response to any 
stimulus at audiometer output limits; (c) an article 
pertaining to the history of audiology and the medical 
advances made; and (d) a copy of the provisions of 38 C.F.R. 
§ 4.85 and Tables VI, VIA and VII, relating to the evaluation 
of hearing impairment for VA benefits purposes.

Also submitted for the record was additional evidence 
consisting of: a November 1983 medical record of Dr. C, 
indicating that the veteran had profound hearing loss in both 
ears; separation orders and a USNR identification card; and a 
May 1978 medical statement from Dr. S recommending that the 
veteran consult with his local ear specialist.

On VA examination in March 2007, the examiner noted that the 
claims file was reviewed.  The veteran rported that he was 
exposued to hazardous noise in service, including gunfire and 
machine guns.  It was also noted that the veteran had 
reported he was stationed near a coffee grinding plant that 
was noisy, and was also exposed to gunfire aboard ship.  He 
denied occupational and recreational noise exposure.  He 
claimed he was in sales for 40+ years after leaving the Navy.  
The examiner's diagnosis was bilateral profound (no response) 
sensorineural hearing loss.  The examiner expressed the 
opinion that, due to the fact that the veteran's whisper 
tests prior to service and post-service were normal at 15/15 
dB, and the fact that there was no evidence that his hearing 
loss began during service or was manifested within the first 
post-service year, that the veteran's current hearing loss 
was "less likely than not caused by his hazardous noise 
exposure" during his active service.

Received from the veteran in May 2007 was a letter in which 
he provided his corrections to the VA examiner's report from 
March 2007.  He indicated he could not remember receiving the 
1942 service entrance examination whispered voice hearing 
test.  He contended that the whispered voice hearing test, 
which was also given at exit examination, was "exceedingly 
open to speculation since no two individuals have the same 
hearing ability after a period of time and other factors that 
enter into the health physique".  He claimed there were 
other hearing tests within the ensuing 50 years that were not 
recorded in his VA file.  He reiterated the types of 
hazardous noise to which he was exposed in service, including 
environmental noise, gunfire, occupational noise involving 
operating a forklift in a warehouse, and 24-hour a day noise 
from the coffee grinding plant.  He indicated he worked with 
Best Foods for only 36 years, and that he was partially deaf 
in both ears from the start of his employment in 1949.  He 
claimed that his hearing loss spiraled downhill rapidly until 
1954, when he could no longer hear without a hearing device.  
He claimed he began his college education in September  1946, 
and graduated in June 1949.  He reiterated that he was first 
aware of a hearing problem when he attended his first classes 
in college, and had to sit in the front row in order to hear 
his professors.

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even if disabling hearing loss is not demonstrated at 
separation, a veteran may establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical conclusions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (lay evidence is potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).


The veteran contends that he was exposed to excessive noise 
in service, including  explosives and gunfire, including 
onboard ship; the noise from operating a forklift in a 
warehouse; and the noise from a coffee grinding plant near 
where he as stationed.  He asserts that he has bilateral 
hearing loss as a result of excessive noise exposure in 
service.

The Board initially acknowledges that the lack of any 
evidence showing the veteran exhibited bilateral hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not strictly require in-service complaints of, 
or treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra, 5 
Vet. App. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992)).  Therefore, the critical question is 
whether the veteran has current hearing loss disability that 
is causally related to service.

The first medical evidence of any hearing loss was dated in 
May 1967 when, in a private medical statement, Dr. H 
indicated that the veteran had been under his care for 10 
years, and his hearing loss without a hearing aid was 100 
percent, and that it was over 75 percent with a hearing aid.  
Lay statements from the veteran's college classmates were 
submitted for the record in June 1967, attesting as to his 
difficulty hearing while at school.  Also received in June 
1967 was a private audiological evaluation dated in February 
1967, showing significant hearing loss in the right ear.  Dr. 
H later submitted another statement, reporting he initially 
treated the veteran in October 1956, but did not have the 
original medical records.  Thus, the first showing of any 
hearing loss was in 1967, over 21 years after the veteran's 
separation from service.

With regard to a medical link between the veteran's current 
hearing loss disability his exposure to noise in service, the 
Board notes that the preponderance of the competent evidence 
of record militates against a finding of an etiological 
relationship between service and the veteran's post-service 
bilateral hearing loss.  In an October 1993 letter, Dr. R 
noted the veteran's reported history of exposure to noise in 
service, including an incident involving temporary decreased 
hearing, and Dr. R opined that it was "quite conceivable" 
that hearing loss developed during the explosion and exposure 
to artillery in service which could have caused some 
beginning hearing loss.  However, on VA examination in March 
2007, after noting the veteran's history of noise exposure in 
service, the VA examiner opined that, because his hearing was 
normal at separation, the veteran's hearing loss is "less 
likely than not" related to his military service.

The Board finds that the opinion by Dr. R is at best 
speculative, with no rationale provided, and there is no 
indication that Dr. R reviewed the veteran's medical history 
prior to making this statement.  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Thus, Dr. R.'s statement is of very limited 
probative value and is outweighed by the opinion of the 
aforementioned VA examiner, who had the claims file available 
for review as well as the veteran's personally reported 
history on examination, as well as the contemporaneous 
physical findings.  There are no other competent opinions to 
the contrary of record.  See Owens v. Brown, 7 Vet. App. 429 
(1995) (Board is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so).  
Thus, the preponderance of the evidence shows that the 
veteran's bilateral hearing loss is not related to noise 
exposure in service.

With regard to noise exposure, the Board notes that veteran 
is certainly capable of providing history of exposure to 
excessive noise in service, as can his fellow service-
members.  In a September 1968 lay statement a service comrade 
attested that the veteran had demonstrable hearing loss 
during service.  In a July 1987 statement, the Captain of the 
USS Ensenore (during the veteran's duty on board), recalled 
that the veteran was testing a machine gun, following which 
he experienced deafness.  The captain reported that he 
ordered the veteran to sick bay and reported that he came 
back partially treated, although his hearing was not quite 
the same.  The captain attested that the veteran lost his 
hearing, at least temporarily, during the gun testing.  Thus, 
the veteran's description of his noise exposure in service, 
along with the lay statements of the veteran's fellow 
servicemembers, are accepted without question.  However, a 
layperson is not qualified to opine on matters requiring 
medical knowledge, such as the diagnosis or cause of a 
current disability.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, it is true that the veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a);  Jandreau; Buchanan, supra.  However, the 
diagnostic and nexus aspects as to the onset of bilateral 
hearing loss clearly require the expertise of a medical 
professional, and are not susceptible of lay determination; 
rather, there must be a medical opinion as to the causation 
and/or etiology of such a disorder.  

In the present case, the veteran has not submitted or 
identified any other medical opinion or other medical 
evidence regarding an etiological relationship to service 
that supports his claim.  Rather, there is one competent 
medical opinion of record (the VA examiner's opinion), which 
the Board finds to be probative and persuasive because it is 
based upon a review of the veteran's complete claims file, 
acknowledges his exposure to noise in service, and provides a 
rationale (albeit brief) for the opinion.  The Board has no 
basis upon which to reject this VA examiner's opinion.

With consideration of the VA examiner's report, the length of 
time following service prior to a recorded diagnosis of 
bilateral hearing loss, and the absence of any medical 
opinion suggesting a causal link between the veteran's 
bilateral hearing loss and his service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must, with all due respect for the veteran's 
sincere belief in his claim, be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



_________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


